Citation Nr: 0425612	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-11 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus 
secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1970.  

His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The veteran and his brother testified in 
support of this claim at a hearing held before the 
undersigned at the RO in May 2004.

This claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if they are required to take further action 
with regard to this claim. 


REMAND

The veteran claims that he developed diabetes mellitus as a 
result of his exposure to herbicide agents while serving on 
active duty in Guam.  Additional development by the RO is 
necessary before the Board can decide this claim.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
veteran's appeal.  The VCAA provides that VA must notify a 
claimant of the information needed to substantiate his claim 
and assist him in obtaining and fully developing all of the 
evidence relevant to that claim.  The United States Court of 
Appeals for Veterans Claims (Court) has mandated that VA 
ensure strict compliance with these provisions.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, VA has not strictly complied with the VCAA by providing 
the veteran adequate assistance regarding his claim.  

First, the veteran's DD Form 214 and DD Form 7 show that the 
veteran had active service from December 1966 to December 
1970, including foreign service from December 1966 to June 
1967.  However, there is no service personnel record in the 
claims file confirming that this foreign service was in Guam.  
Inasmuch as the veteran has submitted copies of articles 
indicating that Agent Orange might have been sprayed there 
from 1955 to the 1960s, it is pertinent on remand for the RO 
to determine whether the veteran served there during the 
critical time period.    

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, for the reasons that follow, such an examination is 
necessary.  

The veteran did not serve in Vietnam; therefore, he is not 
entitled to a presumption of service connection for his 
diabetes mellitus.  However, he may be entitled to service 
connection for this disease on a direct basis if he submits 
evidence showing that he was exposed to herbicides during 
service in Guam and that his diabetes mellitus is related to 
that exposure.  

To date, the veteran has submitted copies of articles 
suggesting that herbicides were stored and used on Guam 
during the critical time frame and reflecting that, in 2002, 
soil samples taken from Andersen Air Force Base in Guam were 
contaminated with dioxins.  As previously indicated, the 
veteran has not submitted service evidence showing that he 
served in Guam.  Moreover, he has not submitted competent 
medical evidence linking his diabetes mellitus to that 
service.  Accordingly, on remand, after the veteran's service 
in Guam is verified, an examination will be necessary so that 
an examiner can determine whether the veteran's diabetes 
mellitus is related to such service.    

This case is REMANDED for the following development:

1.  The RO should contact the veteran, 
the Department of the Air Force, and any 
other appropriate authority in an effort 
to verify the veteran's alleged service 
in Guam.  The RO should then associate 
with the claims file all documentation 
verifying such service.  

2.  Thereafter, the RO should afford the 
veteran a VA examination of his diabetes 
mellitus for the purpose of determining 
the etiology of that disease.  The RO 
should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) note whether the veteran has 
diabetes mellitus;

b) offer an opinion regarding 
whether this disease is at least as 
likely as not related to the 
veteran's service in Guam, where 
herbicides were allegedly sprayed in 
the 1960s and dioxin contaminants 
were shown to exist in the soil in 
2002; and  

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

3.  The RO should then review the claims 
file and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support the veteran's claim, indicating 
whether the veteran should submit such 
evidence or whether the RO will obtain and 
associate such evidence with the claims 
file, and advising the veteran to submit 
all evidence in his possession that 
pertains to that claim.  The RO should 
afford the veteran and his representative 
an opportunity to respond to this notice 
by submitting evidence or information or 
by identifying evidence to be obtained and 
then take appropriate follow-up steps to 
assist the veteran in obtaining all 
identified evidence.

4.  Once all development is completed, the 
RO should readjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).

	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




